 

Exhibit 10.2

 

FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450.00 ARE BEING PAID IN
CONNECTION WITH THIS NOTE, AS REQUIRED BY FLORIDA LAW.

 

PROMISSORY NOTE

[MAIN STREET PRIORITY LOAN FACILITY]

 

Date of Note: October 22, 2020     Amount of Note: THREE MILLION ONE HUNDRED
EIGHTY THOUSAND NINE HUNDRED AND NO/100 DOLLARS ($3,180,900.00)

 

FOR VALUE RECEIVED, ARC WINGHOUSE LLC, a Florida limited liability company (the
“Borrower”) hereby covenants and promises to pay to the order of CITY NATIONAL
BANK OF FLORIDA, its successors and/or assigns (the “Lender”), at 100 S.E. 2nd
Street, 13th Floor, Miami, Florida 33131, or at such other place as Lender may
designate to Borrower in writing from time to time, in legal tender of the
United States, THREE MILLION ONE HUNDRED EIGHTY THOUSAND NINE HUNDRED AND NO/100
DOLLARS ($3,180,900.00), together with all accrued interest, which shall be due
and payable upon the following terms and conditions contained in this Promissory
Note (this “Note”) and the Loan Agreement (as defined herein).

 

A. Interest Rate:

 

(a) Interest shall accrue on the unpaid principal balance of this Note from the
date hereof at a rate per annum equal to the LIBOR 30-Day Rate (as defined
below), plus three percent (3%) (as the same may be modified below, the
“Interest Rate Margin”) (as the same may be modified below, the “Interest
Rate”).

 

(b) As used herein, “LIBOR 30-Day Rate” means the rate of interest per annum
equal to the London Interbank Offered Rate (“LIBOR”) for thirty (30) day U.S.
dollar deposits as published in the “Money Rates” column of the local edition of
The Wall Street Journal. If such LIBOR 30-Day Rate is no longer available from
the Wall Street Journal, but otherwise continues to be readily available from
another publisher in the marketplace, Lender, at its sole discretion, shall
choose a new publisher of the LIBOR 30-Day Rate. This rate will be effective on
and from the date hereof, based on the most recent rate information available,
and will be effective until November 21, 2020. On November 22, 2020, the
interest rate shall be readjusted to the current LIBOR 30-Day Rate, or, if
applicable, the current LIBOR Successor Rate (as defined below), plus the
Interest Rate Margin, or, if applicable, the Successor Interest Rate Margin (as
defined below), based on the most recent rate information available on the date
that the interest rate is adjusted and such rate shall be effective until
December 21, 2020. The rate shall thereafter be adjusted on the twenty-second
(22nd) day of each calendar month thereafter at the then current LIBOR 30-Day
Rate, or, if applicable, the current LIBOR Successor Rate, plus the Interest
Rate Margin or, if applicable, the Successor Interest Rate Margin, based on the
most recent rate information available on the date that the interest rate is
adjusted.

 

(c) If The Wall Street Journal or its successor ceases to publish the LIBOR
30-Day Rate, or if LIBOR is permanently or indefinitely unavailable or
unascertainable, or a Governmental Authority (as defined in the Loan Agreement,
and including the Board of Governors of the Federal Reserve, the Office of the
Comptroller of the Currency, or the Alternative Reference Rates Committee) has
made a public statement identifying a specific date after which the LIBOR 30-Day
Rate shall no longer be made available or used for determining the interest rate
of loans (the “LIBOR Sunset Date”), then at any time within ninety (90) days of
the LIBOR Sunset Date, or reasonably promptly after such occurrence, Lender
shall amend this Note (without the need for any action or consent by Borrower)
to (i) replace the LIBOR 30-Day Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving consideration to any similar loans for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), (ii) adjust the
Interest Rate Margin on a permanent basis (the “Successor Interest Rate Margin”)
by a factor equal to the positive or negative difference which, on the date of
the adjustment, will make the LIBOR 30-Day Rate plus the Interest Rate Margin
substantially equal to the LIBOR Successor Rate plus the Successor Interest Rate
Margin, and (iii) make any LIBOR Successor Rate Changes (as defined herein), and
Lender shall give Borrower prompt notice thereof (it being understood that such
amendment may become effective prior to such notice). In the event that on the
date selected by Lender to make the change from the LIBOR 30-Day Rate to the
LIBOR Successor Rate, the LIBOR 30-Day Rate is either fifty (50) basis points
above or below the prior day’s rate, then in order to substitute a fair LIBOR
Successor Rate, the Lender shall be required to use a mathematical average of
the last sixty (60) days of the LIBOR 30-Day Rate instead of the LIBOR 30-Day
Rate on the date of the change. For clarification purposes, the intent of this
language is that, at the time of the transition and substitution from the LIBOR
30-Day Rate to the LIBOR Successor Rate, the effective Interest Rate under this
Note shall be mathematically as close as possible to what the effective Interest
Rate was prior to the change. Thereafter, the Interest Rate will adjust monthly
(subject to LIBOR Successor Rate Changes) based on the then current LIBOR
Successor Rate plus the Successor Interest Rate Margin.

 

 Page 1 

 

 

(d) For purposes hereof, “LIBOR Successor Rate Changes” means, with respect to
any LIBOR Successor Rate and the Successor Interest Rate Margin, any changes to
the timing and frequency of determining rates and other administrative matters
as may be appropriate, in the discretion of Lender, to reflect the adoption of
the LIBOR Successor Rate and the Successor Interest Rate Margin and to permit
the administration thereof by Lender in a manner reasonably consistent with
market practice.

 

(e) Interest shall be calculated at the rate of 1/360 of the annual rate of
interest for each day that principal is outstanding (i.e., interest will accrue
and be paid on the actual number of calendar days elapsed from the date hereof
based on a 360 day year).

 

B. Main Street Priority Loan Facility:

 

(a) Reference is made to the Main Street Priority Loan Facility (the
“Facility”), which has been authorized under section 13(3) of the Federal
Reserve Act. Under the Facility, the Federal Reserve Bank of Boston, acting
under the direction of the Board of Governors of the Federal Reserve System, has
committed to lend to the SPV (as defined in the Loan Agreement), on a recourse
basis. The SPV will purchase a ninety-five percent (95%) participation in this
Note, and Lender will retain a five percent (5%) participation of this Note. The
Secretary of the Treasury has committed funds appropriated to the Exchange
Stabilization Fund under section 4027 of the CARES Act (as defined in the Loan
Agreement) to the SPV in connection with the Facility.

 

(b) To participate in the Facility, Borrower must provide the certifications and
covenants set forth in the Borrower Certification (as defined below), and comply
with all terms and conditions of the Facility, even if such terms and conditions
are not specifically set forth in the Loan Documents (as defined below).

 

C. Payment Terms:

 

Commencing on November 22, 2021, and continuing on the twenty-second (22nd) day
of each month thereafter, Borrower shall make consecutive monthly payments of
accrued interest. In addition to the monthly payments of accrued interest, on
October 22, 2023, and October 22, 2024 (each a “Principal Payment Date”),
Borrower shall make an annual payment of principal, inclusive of Capitalized
Interest (as defined below), in an amount equal to fifteen percent (15%) of the
outstanding principal balance of this Note (inclusive of Capitalized Interest)
as of the respective Principal Payment Date. Unless this Note is otherwise
accelerated in accordance with the terms and conditions hereof, the entire
outstanding principal balance of this Note (inclusive of Capitalized Interest)
plus all accrued and unpaid interest shall be due and payable in full on October
22, 2025 (the “Maturity Date”). As used herein, “Capitalized Interest” shall
mean all accrued and unpaid interest from the date hereof until and including
October 22, 2021 (the “Interest Capitalization Date”), which (i) shall be
capitalized and added to the outstanding principal balance of this Note on the
Interest Capitalization Date and (ii) shall accrue interest at the Interest Rate
commencing on the day immediately following the Interest Capitalization Date and
continuing at all times thereafter. The payments due hereunder shall be debited
from Borrower’s account no. 30000091846 with Lender.

 

 Page 2 

 

 

D. Loan Documents:

 

This Note, that certain Loan and Security Agreement dated as of even date
herewith by and between Borrower and Lender (as the same may be amended,
restated, modified or replaced from time to time, the “Loan Agreement”), that
certain Main Street Priority Loan Facility Borrower Certifications and Covenants
dated as of even date herewith, from Borrower in favor of Lender (as the same
may be amended or modified from time to time, the “Borrower Certification”),
that certain UCC-1 Financing Statement from Borrower in favor of Lender, to be
filed with the Florida Secured Transaction Registry (as the same may be amended
or modified from time to time, the “State UCC”), and all other documents and
instruments executed in connection with this Note are hereinafter individually
and/or collectively referred to as the “Loan Documents”.

 

E. Default Interest Rate:

 

All principal and installments of interest shall bear interest from the date
that said payments are due and unpaid or from the date of occurrence of any
other Event of Default (as hereinafter defined) under this Note or any other
Loan Document, at a rate equal to the highest rate authorized by applicable law
(the “Default Rate”).

 

F. Prepayment:

 

The Borrower may prepay all or any portion of this Note at any time without fee,
premium or penalty.

 

G. Late Charges:

 

Lender may collect a late charge not to exceed an amount equal to five percent
(5%) of any installment which is not paid within ten (10) days of the due date
thereof, to cover the extra expense involved in handling delinquent payments,
provided that collection of said late charge shall not be deemed a waiver by
Lender of any of its rights under this Note. Notwithstanding the foregoing,
there shall be no grace period or late charges for payments due on the
outstanding principal balance due on the Maturity Date or upon acceleration, as
set forth in Section H below, but such outstanding balance shall accrue interest
at the Default Rate. The late charge is intended to compensate the Lender for
administrative and processing costs incident to late payments. The late charge
payments are not interest. The late charge payment shall not be subject to
rebate or credit against any other amount due. Any late charge shall be in
addition to any other interest due.

 

H. Default and Acceleration:

 

If any of the following “Events of Default” occur, at the Lender’s option,
exercisable in its sole discretion, all sums of principal and interest under
this Note shall be accelerated and become immediately due and payable without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
and the Lender shall be immediately entitled to exercise all of its available
remedies under the Loan Documents:

 

a. Borrower fails to perform any obligation under this Note to pay principal or
interest when due; or

 

b. Borrower fails to perform any other obligation, liability or indebtedness
under the Loan Documents to pay money when due beyond any applicable notice and
cure periods; or

 

c. A “Default” or an “Event of Default” (as defined in each respective document)
beyond any applicable notice and cure period occurs under any of the Loan
Agreement or any of the Loan Documents; or

 

d. Borrower fails to comply with the terms and conditions of the Borrower
Certification, the Facility or the CARES Act.

 

In any such event, all sums of principal and interest under this Note shall
automatically become immediately due and payable without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character. All persons now or at any
time liable for payment of this Note hereby waive presentment, protest, notice
of protest and dishonor. The Borrower expressly consents to any extension or
renewal, in whole or in part, and all delays in time of payment or other
performance which Lender may grant at any time and from time to time without
limitation and without any notice or further consent of the undersigned.

 

 Page 3 

 

 

The remedies of Lender as provided herein, or in the Loan Agreement or the other
Loan Documents shall be cumulative and concurrent and may be pursued singularly,
successively or together, at the sole discretion of Lender, and may be exercised
as often as the occasion therefor shall arise.

 

The Lender may, in the sole discretion of Lender, accept payments made by
Borrower after any default has occurred, without waiving any of Lender’s rights
herein.

 

I. Costs:

 

In the event that this Note is collected by law or through attorneys at law, or
under advice therefrom (whether such attorneys are employees of Lender or an
affiliate of Lender or are outside counsel), Borrower and any endorser,
guarantor or other person primarily or secondarily liable for payment hereof
hereby, severally and jointly agree to pay all costs of collection, including
attorneys’ fees, including charges for paralegals, appraisers, experts and
consultants working under the direction or supervision of Lender’s attorneys
whether or not suit is brought, and whether incurred in connection with
collection, trial, appeal, bankruptcy or other creditors’ proceedings or
otherwise.

 

J. Loan Charges:

 

Nothing herein contained, nor any transaction related thereto, shall be
construed or so operate as to require Borrower or any person liable for the
repayment of same, to pay interest in an amount or at a rate greater than the
maximum allowed by applicable law. Should any interest or other charges paid by
Borrower, or any parties liable for the payment of the loan made pursuant to
this Note, result in the computation or earning of interest in excess of the
maximum legal rate of interest permitted under the law in effect while said
interest is being earned, then any and all of such excess shall be and is waived
by Lender, and all such excess shall be automatically credited against and in
reduction of the principal balance, and any portion of the excess that exceeds
the principal balance shall be paid by Lender to Borrower or any parties liable
for the payment of the loan made pursuant to this Note so that under no
circumstances shall the Borrower, or any parties liable for the payment of the
loan hereunder, be required to pay interest in excess of the maximum rate
allowed by applicable law.

 

K. Jurisdiction:

 

The laws of the State of Florida shall govern the interpretation and enforcement
of this Note. In the event that legal action is instituted to collect any
amounts due under, or to enforce any provision of, this instrument, Borrower and
any endorser, guarantor or other person primarily or secondarily liable for
payment hereof consent to, and by execution hereof submit themselves to, the
jurisdiction of the courts of the State of Florida, and, notwithstanding the
place of residence of any of them or the place of execution of this instrument,
such litigation may be brought in or transferred to a court of competent
jurisdiction in and for Miami-Dade County, Florida.

 

L. Assignment:

 

Lender shall have the unrestricted right at any time and from time to time and
without Borrower’s consent, to assign all or any portion of its rights and
obligations hereunder to one or more lenders or purchasers (each, an “Assignee”)
under this Note and the Loan Documents and all information now or hereafter in
its possession relating to the Borrower (all rights of privacy hereby being
waived), and to retain any compensation received by Lender in connection with
any such transaction and Borrower agrees that it shall execute such documents,
including without limitation, the delivery of an estoppel certificate and such
other documents as Lender shall deem necessary to effect the foregoing. The
Borrower hereby waives any notice of the transfer of this Note by the Lender or
by any other subsequent holder of this Note and agrees to be bound by the terms
of this Note subsequent to any transfer and agrees that the terms of this Note
maybe fully enforced by any subsequent holder of this Note.

 

 Page 4 

 

 

M. Non-Waiver:

 

The failure at any time of Lender to exercise any of its options or any other
rights hereunder shall not constitute a waiver thereof, nor shall it be a bar to
the exercise of any of its options or rights at a later date. All rights and
remedies of Lender shall be cumulative and may be pursued singly, successively
or together, at the option of Lender.

 

N. Right of Setoff:

 

In addition to all liens upon and rights of setoff against the Borrower’s money,
securities or other property given to the Lender by law, the Lender shall have,
with respect to the Borrower’s obligations to the Lender under this Note and to
the extent permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrower hereby grants the Lender a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Lender, all of the Borrower’s right, title and interest in and
to, all of the Borrower’s deposits, moneys, securities and other property now or
hereafter in the possession of or on deposit with, or in transit to, the Lender,
whether held in a general or special account or deposit, whether held jointly
with someone else, or whether held for safekeeping or otherwise, excluding,
however, all IRA, Keogh, and trust accounts. Every such security interest and
right of setoff may be exercised without demand upon or notice to the Borrower.
Every such right of setoff shall be deemed to have been exercised immediately
upon the occurrence of an Event of Default hereunder without any action of the
Lender, although the Lender may enter such setoff on its books and records at a
later time.

 

O. Miscellaneous:

 

  1. TIME IS OF THE ESSENCE OF THIS NOTE.         2. It is agreed that the
granting to Borrower or any other party of an extension or extensions of time
for the payment of any sum or sums due under this Note or for the performance of
any covenant or stipulation thereof or the taking of other or additional
security shall not in any way release or affect the liability of Borrower under
this Note or any of the Loan Documents.         3. This Note may not be changed
orally, but only by an agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.        
4. All parties to this Note, whether Borrower, principal, surety, guarantor or
endorser, hereby waive presentment for payment, demand, notice, protest, notice
of protest and notice of dishonor.         5. Borrower acknowledges that Lender
shall have no obligation whatsoever to renew, modify or extend this Note or to
refinance the indebtedness under this Note upon the maturity thereof, except as
specifically provided herein.         6. Lender shall have the right to accept
and apply to the outstanding balance of this Note and all payments or partial
payments received from Borrower after the due date therefor, whether this Note
has been accelerated or not, without waiver of any of Lender’s rights to
continue to enforce the terms of this Note and to seek any and all remedies
provided for herein or in any instrument securing the same, including, but not
limited to, the right to foreclose on such security.         7. All amounts
received by Lender shall be applied to expenses, late fees and interest before
principal or in any other order as determined by Lender, in its sole discretion,
as permitted by law.         8. Borrower shall not assign Borrower’s rights or
obligations under this Note without Lender’s prior consent.

 

 Page 5 

 

 

  9. The term “Borrower” as used herein, in every instance shall include the
makers of this Note, and its heirs, executors, administrators, successors, legal
representatives and assigns, and shall denote the singular and/or plural, the
masculine and/or feminine, and natural and/or artificial persons whenever and
wherever the context so requires or admits.         10. If more than one party
executes this Note, all such parties shall be jointly and severally liable for
the payment of this Note.         11. If any clause or provision herein
contained operates or would prospectively operate to invalidate this Note in
part, then the invalid part of said clause or provision only shall be held for
naught, as though not contained herein, and the remainder of this Note shall
remain operative and in full force and effect.         12. This Note may be
executed in counterparts. Each executed counterpart of this Note will constitute
an original document, and all executed counterparts, together, will constitute
the same agreement. This Note may be executed and delivered by electronic
signature, and such electronic signature(s) shall be deemed an original
signature for purposes of this Note and all matters related thereto, with such
electronic signature(s) having the same legal effect as an original signature.

 

P. Waiver of Jury Trial:

 

BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO EXTEND TO
BORROWER THE LOAN EVIDENCED BY THIS NOTE.

 

[CONTINUES ON FOLLOWING PAGE]

 

 Page 6 

 

 

Borrower has duly executed this Note effective as of the date set forth
hereinabove.

 

  BORROWER:       ARC WINGHOUSE LLC, a Florida limited liability company        
By: /s/ Seenu G. Kasturi     Seenu Kasturi, Manager

 

STATE OF LOUISIANA )   )SS: COUNTY OF LAFAYETTE )

 

The foregoing instrument was acknowledged before me by means of X physical
presence or [  ] online notarization, this 21st day of October, 2020, by Seenu
Kasturi as Manager of ARC WINGHOUSE LLC, a Florida limited liability company, as
an act of and on behalf of the company, who is personally known to me or
produced _______________ as identification.

 

  /s/ Ali Guidry   Print or Stamp Name: Alicia Guidry_____________________  
Notary Public, State of Louisiana______________________   Commission
Number:151640__________________________   My Commission Expires: upon
death____________________

 

 Page 7 

 

 





 